USCA1 Opinion

	




                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 97-1132                        GEORGE F. NOONAN AND ANN MARIE NOONAN,                               Plaintiffs, Appellants,                                          v.                             THE WINSTON COMPANY, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Richard G. Stearns, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                                Stahl, Circuit Judge,                                       _____________                             and Young,* District Judge.                                         ______________                                 ____________________            Michael D. Lurie, with  whom Alex H. MacDonald, H. Bissell  Carey,            ________________             _________________  __________________        III, and Robinson & Cole, were on brief for appellants.        ___      _______________            Ralph G. Elliot, with whom Tyler  Cooper & Alcorn, Walter H. Mayo,            _______________            ______________________  _______________        III, and  Casner &  Edwards, were on  brief for Colour  Library Books,        ___       _________________        Ltd.            Robert M.  Callagy, Joshua M. Rubins,  Satterlee Stephens Burke  &            __________________  ________________   ___________________________        Burke LLP, David  R. Friedman, and Palmer  & Dodge, were on  brief for        _________  __________________      _______________        The Winston Company, et al.                                 ____________________                                   February 2, 1998                                 ____________________        _____________________        *Of the District of Massachusetts, sitting by designation.                      STAHL, Circuit Judge.  Plaintiffs-appellants George                      STAHL, Circuit Judge.                             _____________            and  Anne  Marie   Noonan  challenge  the  district   court's            dismissal,  on  personal   jurisdiction  grounds,  of   their            defamation, misappropriation  and violation of  the right  of            publicity, and related  claims against Colour  Library Books,            Ltd.,  Lintas:Paris,  R.J.  Reynolds  Tobacco  Company,  R.J.            Reynolds Tobacco  International, Inc., R.J.  Reynolds France,            S.A., Worldwide  Brands, Inc., and Lintas:Worldwide.   Having            fully considered plaintiffs' arguments, we affirm.                                          I.                                          I.                                          __            A.  General Background            ______________________                      George  Noonan,  a Boston  Police  Detective and  a            devoted non-smoker, has spent the bulk of his twenty-two year            career educating Bostonians about the health risks of tobacco            use.   During the  summer of  1992, a magazine  advertisement            sponsored  by  Winston  cigarettes featuring  Noonan's  image            appeared in several French magazines.  Noonan claims that the            unauthorized use of his image to  benefit tobacco sellers has            caused  him personal and professional harm and embarrassment.                      The  offending photograph has  a long history.   In            1979,  Neil Sutherland,  an  employee  of  the  English  book            packaging house1  Colour Library Books  ("CLB"), photographed                                            ____________________            1.  Packaging houses  design and  print books  to be  sold to            publishers.                                         -2-                                          2            Noonan  in Boston  without  his  permission.    Although  the            photograph was meant to appear  in a coffee table book titled            Boston:     City  of  Dreams,  it  was   never  published  or            ____________________________            distributed.   The  photograph remained  in  CLB files  until            1990, when CLB published it in An American Moment.  Two years                                           __________________            later,  CLB sold  the photograph  to  the French  advertising            agency  Lintas:Paris, with  no restrictions  on  its use  and            without advising Lintas:Paris  that Noonan had not  granted a            release.  Lintas:Paris used the photograph  in a campaign for            client  R.J. Reynolds France,  S.A. ("RJR France"),  a French            cigarette manufacturer.                      RJR France had  retained Lintas:Paris to  design an            advertising campaign both to publicize Winston cigarettes and            to market  an informational communications system  called The            Minitel  Service,  an   interactive  network  that   provides            consumer  services  such as  personal shopping,  banking, and            remittance  of income taxes.   Companies sponsor  segments of            the  service  in  exchange  for  a   share  of  the  revenues            generated.   The Winston  Way, one component  of the  Minitel            Service, provides information about dining and  entertainment            in  France and is  sponsored by the  Cooperation Gesellschaft            fuer Markendiversifikation  mbh, a German  company affiliated            with RJR France and unrelated to this action.                      The full-page advertisement pictures  Noonan in his            Boston  Police uniform and  on horseback  at Faneuil  Hall in                                         -3-                                          3            Boston.   The text reads,  "The Winston Way," printed  in the            form of the Winston cigarette logo -- white letters against a            red  background.   The advertisement  also  provides a  phone            number for Minitel.   Without the knowledge  of Lintas:Paris,            at  least 305 copies  of various French  magazines containing            the  advertisements were distributed to,  and at least 183 of            these were sold from, retail  magazine outlets in the  Boston            area.                        Noonan became aware of  the offending advertisement            during the  summer  of 1992.    Fellow police  officers  told            Noonan that a  magazine with  a picture  of him  on the  back            cover was circulating.   Nancy Fay, a  Massachusetts resident            who had seen  the advertisement while vacationing  in France,            brought the  advertisement to Boston  and wrote to  Noonan to            inquire whether  the cigarette  manufacturer had  paid Noonan            for  the   advertisement.     Noonan's  son   Greg  saw   the            advertisement  when his  French teacher  brought a copy  of a            magazine  containing  the  advertisement   to  class;  Greg's            faculty  advisor told Greg that he had seen the advertisement            in France.   Some people, assuming that  Noonan had consented            to the  use of  his image, denounced  him for  supporting the            cigarette industry.  As  a result of what Noonan felt  was an            attack on his reputation, he initiated this suit.                      Given  the number of parties to this litigation and            the   importance  of   their  relationships   to  plaintiffs'                                         -4-                                          4            jurisdictional  theories, we begin  with a brief  overview of            the  defendants.     Defendant  Lintas:Paris   is  a   French            corporation,   with  its  only   office  in   Paris,  France.            Defendant  RJR   France,  also  a   French  corporation,  has            corporate offices in Boulogne-Billancourt, France.  Defendant            R.J.  Reynolds  Tobacco  ("RJR  Tobacco")  is  a  New  Jersey            corporation with its principal place of business in New York,            New York.  RJR Tobacco  is the organization through which its            parent  company,  RJR Nabisco,  Inc.,  conducts  its domestic            cigarette  business.     Defendant  R.J.   Reynolds  Tobacco,            International ("RJRTI"),  the international  analogue to  RJR            Tobacco  and also a  wholly-owned subsidiary of  RJR Nabisco,            Inc., is a  Delaware corporation with its  principal place of            business  in   Winston-Salem,  North  Carolina.     Defendant            Worldwide Brands,  Inc. ("Worldwide"), a dealer  in trademark            rights and licenses and another RJR Nabisco, Inc. subsidiary,            is also a  Delaware corporation.  Worldwide's  French offices            are  in Boulogne-Billancourt.    Defendant Lintas:Paris  is a            wholly-owned  subsidiary of France C.C.P.M, in turn a wholly-            owned subsidiary of  Lintas Holdings, B.V., itself  a wholly-            owned  subsidiary of the Interpublic Group of Companies, Inc.            ("Interpublic").        Noonan   asserts    that    defendant            Lintas:Worldwide  is an  advertising  corporation managed  by            Interpublic.  Defendants claim, and the district court found,            that Lintas:Worldwide is not a  legal entity.  For reasons we                                         -5-                                          5            shall  explain infra, its  existence vel non  does not affect                           _____                 ___ ___            our decision.   Finally, defendant  CLB is a  British company            with offices in Surrey, England.            B.  Prior Proceedings            _____________________                      The  complaint  sets forth  five  direct claims  --            misappropriation and violation of the right of publicity, see                                                                      ___            Mass. Gen. Laws Ann. ch. 214,   3A (West 1985 &  Supp. 1996);            defamation, invasion of  the right of privacy, see  id.   1B;                                                           ___  ___            reckless  or  intentional infliction  of  emotional distress;            unfair and deceptive acts, see id. ch. 93A,    2,11 --  and a                                       ___ ___            derivative claim for loss of consortium, brought by Mrs. Anne            Marie Noonan.                      The district court  initially dismissed all claims,            pursuant to  Fed. R. Civ.  P. 12(b)(2), except  those against            CLB  for lack of personal jurisdiction over named defendants.            See   Noonan v.  The Winston Co.,  902 F. Supp.  298 (D. Mass            ___   ______     _______________            1995)  ("Noonan   I").     After   allowing  Noonan   limited            jurisdictional  discovery  with  respect  to  CLB,  the court            dismissed all  claims  against CLB.    See Noonan  v.  Colour                                                   ___ ______      ______            Library  Books,  LTD.,  947  F. Supp.  564  (D.  Mass.  1996)            _____________________            ("Noonan II").  Noonan appeals from these rulings.                      Because  the district  court dismissed  plaintiffs'            claims  without holding an evidentiary hearing, we review the            rulings  de novo, drawing  facts from the  parties' pleadings                     __ ____            and supplementary  filings, and construing  all inferences in                                         -6-                                          6            the  plaintiffs' favor.   See Ticketmaster-New York,  Inc. v.                                      ___ ____________________________            Alioto, 26 F.3d 201, 203 (1st Cir. 1994).            ______                                         -7-                                          7                                         II.                                         II.                                         ___                      On  appeal,  plaintiffs   advance  four  arguments.            First, they  assert the  district court  erred in  concluding            that  it lacked  specific  jurisdiction over  defendants CLB,            Lintas:Paris  (as RJR  France's agent),  and  RJR France  (as            Lintas:Paris' principal).   Second, they contend the district            court  erred by failing to exercise general jurisdiction over            RJR Tobacco  and CLB.   Third, they claim the  district court            abused its discretion when it denied  them permission to take            jurisdictional  discovery before it  ruled on the  motions to            dismiss for lack of personal jurisdiction filed by defendants            RJTC, RJRTI, RJR France,  Lintas:Worldwide, Lintas:Paris, and            Worldwide Brands.   Finally,  they argue  the district  court            improperly limited jurisdictional discovery as to CLB.                        "Specific  personal  jurisdiction may  be  asserted            where the cause of action  arises directly out of, or relates            to, the  defendant's  forum-based contacts."   United  Elec.,                                                           ______________            Radio & Mach.  Workers of America v. 163  Pleasant St. Corp.,            _________________________________    _______________________            960 F.2d 1080, 1088-89 (1st Cir. 1992) ("Pleasant I") (citing            Helicopteros Nacionales de  Colombia, S.A. v. Hall,  466 U.S.            __________________________________________    ____            408, 414 &  n.8 (1984)).   "General jurisdiction exists  when            the litigation  is not  directly founded  on the  defendant's            forum-based contacts,  but  the  defendant  has  nevertheless            engaged  in continuous and  systematic activity, unrelated to            the  suit,  in  the  forum  state."    Id.  at  1088  (citing                                                   ___                                         -8-                                          8            Helicopteros, 466  U.S. at  414-16 & n.9).   Three  questions            ____________            constitute   both   the   specific   and   general   personal            jurisdiction analyses: 1) whether  the Massachusetts long-arm            statute authorizes jurisdiction; 2) whether the defendant has            sufficient   minimum  contacts   so  that  the   exercise  of            jurisdiction does not  offend due process; and 3) whether the            exercise of  jurisdiction is  reasonable, and  therefore does            not  offend due  process.   Cf. United  Elec., Radio  & Mach.                                        ___ _____________________________            Workers of  America v.  163 Pleasant St.  Corp., 987  F.2d 39            ___________________     _______________________            (1st  Cir.  1993)  (setting  out  steps   for  jurisdictional            analysis  generally)   ("Pleasant   II").      We   determine            reasonableness by  applying  factors  we  have  described  as            "gestalt factors."2  If the  requirements of either the state            statute or  the Due Process  Clause of the  U.S. Constitution            are not  met, the  foreign defendant will  not be  subject to            personal jurisdiction.            A.  Jurisdictional Issues            _________________________                      (i)  Specific Jurisdiction over CLB                           ______________________________                      As  an  initial  matter,  we  decline  to  consider            whether  CLB  is  subject to  personal  jurisdiction  under a            theory of specific  jurisdiction because the Noonans  did not                                            ____________________            2.  The  criteria  are:    "(1)  the  defendant's  burden  of            appearing, (2) the forum state's interest in adjudicating the            dispute, (3) the plaintiff's interest in obtaining convenient            and effective relief,  (4) the judicial system's  interest in            obtaining the most effective  resolution of the  controversy,            and (5) the  common interests of all  sovereigns in promoting            substantive social policies."  Pleasant I, 960 F.2d at 1088.                                           __________                                         -9-                                          9            assert this theory  below.  Plaintiffs initially  opposed the            defendants' motions to  dismiss by arguing that  the district            court had  specific  jurisdiction over  all  the  defendants.            After  completing  discovery  over CLB,  however,  plaintiffs            abandoned their  specific  jurisdiction  claim  against  CLB,            arguing only that  the court had general jurisdiction over it            or, in the alternative, that jurisdiction should  be found as            a sanction for CLB's failure to comply in good faith with its            discovery obligations.  Plaintiffs, therefore,  may not raise            a specific jurisdiction theory against CLB now, for "[i]f any            principle is settled in this  circuit, it is that, absent the            most extraordinary circumstances,  legal theories not  raised            squarely in the lower court  cannot be broached for the first            time on  appeal."    Teamsters,  Local No.  59  v.  Superline                                 _________________________      _________            Transp. Co., 953 F.2d  17, 21 (1st Cir. 1992).   There are no            ___________            extraordinary  circumstances  in  this case;  plaintiffs  had            ample  time  to  consider and  advance  their  best arguments            supporting specific jurisdiction.                      (ii)  Specific Jurisdiction  over Lintas:Paris  and                            _____________________________________________            RJR France             ___________                      Because we determine that the assertion of personal            jurisdiction over  Lintas:Paris and  RJR France  would offend            due  process, we  decline to  decide  the difficult  question            whether  plaintiffs  have  established  a  prima  facie  case                                                       ____________            authorizing personal jurisdiction over these defendants under                                         -10-                                          10            the  Massachusetts long-arm  statute.   See Ticketmaster,  26                                                    ___ ____________            F.3d at 205;  U.S.S. Yachts, Inc. v. Ocean  Yachts, Inc., 894                          ___________________    ___________________            F.2d  9, 11  (1st Cir.  1990); Eveland  v. Director  of Cent.                                           _______     __________________            Intelligence Agency, 843 F.2d 46, 50 (1st Cir. 1988).                                                                                   ___________________                      The  Due Process Clause of the Fourteenth Amendment            permits a state to exercise personal jurisdiction over a non-            resident  defendant only  when the  defendant has  sufficient            minimum  contacts with  the forum.    See Int'l  Shoe Co.  v.                                                  ___ _______________            Washington, 326  U.S. 310,  316 (1945).   Sufficient  minimum            __________            contacts  exist for specific jurisdiction when "(1) the claim            underlying the litigation . .  . directly arise[s] out of, or            relate[s] to, the defendant's forum-state activities, (2) the            defendant's  in-state contacts .  . . represent  a purposeful            availment  of the privilege  of conducting activities  in the            forum state, thereby invoking the benefits and protections of            that  state's  laws and  making  the  defendant's involuntary            presence before  the  state's courts  foreseeable,  and"  (3)            exercising jurisdiction  is fair under  the gestalt  factors.            Pleasant II,  987 F.2d at 43  n.9.  The decisive  due process            ___________            issue  in this  case is  whether  the defendants'  activities            satisfy the purposeful availment requirement.                      Plaintiffs correctly  draw our attention  to Calder                                                                   ______            v.  Jones, 465  U.S. 783 (1984),  in which the Supreme  Court               ______            adopted an effects test for determining  purposeful availment            in  the context of  defamation cases.   Calder  concerned two                                                    ______                                         -11-                                          11            Florida  reporters, employed  by The  National Enquirer,  who                                             ______________________            wrote a libelous article about California entertainer Shirley            Jones.    Id.    The  Supreme  Court  held  that jurisdiction                      ___            properly could  be asserted  over the  reporters because  the            defendants had aimed an act at  the forum state, knew the act            would  likely have a devastating  effect, and knew the injury            would  be felt  in the  forum  state, where  Jones lived  and            worked "and  in which the National Enquirer ha[d] its largest            circulation."  Id. at 790.    Plaintiffs'       circumstances                           ___            satisfy only the  injurious-effects part of the  Calder test.                                                             ______            Like Jones,  plaintiffs felt a  tortious effect in  the forum            state where they lived and  worked.  Moreover, the content of            the picture -- a Boston Police Officer in uniform, sitting on            a saddle blanket  decorated with the Boston  Police insignia,            in front of  a distinctive Boston landmark -- indicated where            any injury would be felt.                      For  the first  part of  Calder's  framework to  be                                               ______            satisfied, however, the defendants must have acted toward the            forum state with  sufficient intent to make  them "reasonably            anticipate  being   haled  into  court  there."    World-Wide                                                               __________            Volkswagen Corp.  v. Woodson, 444  U.S. 286, 297 (1980).   In            ________________     _______            Calder,  the court  found  that  the defendants'  intentional            ______            conduct  was  "calculated to cause  injury  to  respondent in                           __________            California."    Calder,  465 U.S.  at  791  (emphasis added).                            ______            There is no analogous intentional behavior here.                                         -12-                                          12                      Plaintiffs do not  allege, and the record  does not            suggest, that any  acts by Lintas:Paris3 were  committed with            sufficient purpose to  satisfy the intent requirement.4   The            defendants did not direct their actions toward Massachusetts.            That  the advertisement  contains French  text  and a  French            phone  number suggests Lintas:Paris  created it for  a French            audience.    This  interpretation  is  corroborated,  without            contradiction, by  a Lintas:Paris  representative who  stated            that  "[t]he advertisement  was aimed  solely  at the  French            consumer  market."     Roux   Aff.,      12.     Furthermore,            Lintas:Paris "was not aware that some copies of the magazines            bearing  the advertisement" would reach Massachusetts.  Id.                                                                      ___            15.                       Although    plaintiffs    fleetingly    refer    to            Lintas:Paris' knowledge that  the advertisements would  reach            Massachusetts  and  passingly  contest the  district  court's                                            ____________________            3.  We first consider Lintas:Paris' actions alone because the            Noonans'  jurisdictional claims over  RJR France rest  on its            agency  relationship with  Lintas:Paris.    The viability  of            plaintiffs'  claims against RJR  France depends on  our first            finding that Lintas:Paris purposefully  availed itself of the            forum state.            4.  The district court emphasizes that Noonan "did not allege            any  of the defendants . . . even  knew who he was, much less            that they published his  picture intending that he be  harmed            in Massachusetts."   Noonan I, 902 F.  Supp. at 305.   In our                                 ________            view  this argument implies too high a jurisdictional hurdle.            Because  this is an  inquiry regarding jurisdiction,  not the            underlying tort,  the defendant  must only be  shown to  have            intentionally directed  an act, tortious or otherwise, toward            the forum state.   The defendants' lack of  a specific intent            to harm Noonan is irrelevant.                                             -13-                                          13            denial  of  discovery  as to  what  Lintas:Paris  should have            known, they  do not  dispute Lintas:Paris'  claims of  actual            ignorance.5  Instead, relying on Calder and other cases where                                             ______            the  defendant intentionally  sent  fraudulent or  defamatory            material  into   the  forum,   plaintiffs   imply  that   the            defendants'  intent to  reach Massachusetts  can  be inferred            from  the placement  of advertisements  in publications  with            international circulations.  Cf. Murphy v. Erwin-Wasey, Inc.,                                         ___ ______    _________________            460  F.2d 661 (1st  Cir. 1972) (defendant  intentionally sent            fraudulent  material  into  forum);  Borshow  Hosp.   &  Med.                                                 ________________________            Supplies,  Inc.  v.  Burdick-Siemens  Corp.,  143  F.R.D. 472            _______________      ______________________            (D.P.R. 1992) (defendant sent letters into forum).                       In Calder, because the libelous story was generated                         ______            from California  sources, concerned  a California  celebrity,            and  appeared  in a  newspaper  with a  forum  circulation of            600,000 copies, the Court found that California was the focal            point of both the effect and the story.  See Calder, 465 U.S.                                                     ___ ______                                            ____________________            5.  As  noted  above,  plaintiffs  only  vaguely  referred to            Lintas:Paris'  knowledge in  its appellate  brief.   Further,            plaintiffs perfunctorily asserted to the district court, in a            footnote, a  need for  discovery as  to whether  Lintas:Paris            should have known that the magazines would  be distributed in            Massachusetts.   These  assertions are  not  tantamount to  a            rebuttal  of Lintas:Paris' claims  of ignorance.   See United                                                               ___ ______            States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("It is not            ______    _______            enough  merely  to mention  a possible  argument in  the most            skeletal way, leaving the court to do counsel's  work, create            the ossature for the argument, and put flesh on its bones.").            Nor is the  footnote sufficient to have preserved an argument            that  negligence  is  sufficient  to  constitute   purposeful            availment.                                         -14-                                          14            at 789.    Here,  however,  plaintiffs'  claims  rest  on  an            advertisement  which appeared  in  305 individual  magazines,            circulated in  Massachusetts.   This  small distribution,  by            itself, does not  merit a finding that  Massachusetts was the            focal  point of the events in  question, or that Lintas:Paris            aimed the advertisements toward Massachusetts.  The size of a            distribution of offending material  helps determine whether a            defendant acted intentionally.    The Supreme Court has  held            that a publisher's regular  circulation of a large  number of            magazines  containing allegedly libelous  content in  a forum            state indicated  deliberate and continuous  exploitation of a            market   and,   therefore,   was    sufficient   to   support            jurisdiction.  See Keeton v. Hustler Magazine, Inc., 465 U.S.                           ___ ______    ______________________            770,  781  (1984).    Just  as  widespread  circulation of  a            publication  indicates deliberate  action, thin  distribution            may indicate a lack of purposeful contact.  See Chaiken v. VV                                                        ___ _______    __            Publ.  Corp., 119  F.3d  1018 (2d  Cir.  1997) (holding  that            ____________            jurisdiction over  an Israeli  publisher for  a libel  action            involving an  insignificant distribution  --  four copies  or            .04% of total  circulation -- offends due  process), petition                                                                 ________            for cert. filed,  ___ U.S.L.W. ___ (U.S. Nov.  25, 1997) (No.            ___ _____ _____            97-6984).                      Plaintiffs urge  us to rely  on Gordy v.  The Daily                                                      _____     _________            News, 95 F.3d 829 (9th Cir. 1996),  a case in which the Ninth            ____            Circuit  found   that  the  distribution   of  under   twenty                                         -15-                                          15            newspapers  was  sufficient  to confer  jurisdiction  over  a            foreign  newspaper  and its  reporter.   Unlike Lintas:Paris,            however, the  Gordy defendants  targeted the  forum state  by                          _____            distributing newspapers via regular customer subscriptions to            forum addresses.  Here, as noted, Lintas:Paris denies knowing            the  ultimate  destination  of  the  magazines  that  reached            Massachusetts,  and plaintiffs  have  not alleged  otherwise.            While we sympathize  with George Noonan's distress  at seeing            his  image  used  to  promote  a  product  he  despises,  his            Massachusetts-based   injury  is   not   enough  to   support            jurisdiction  over the defendants.   To find  otherwise would            inappropriately  credit   random,  isolated,   or  fortuitous            contacts and negate  the reason for the  purposeful availment            requirement.   Without finding minimum contacts, we need not,            and  do not,  proceed to  the reasonableness  analysis.   See                                                                      ___            Donatelli v. National Hockey League,  893 F.2d 459, 471  (1st            _________    ______________________            Cir. 1990).                      (iii) General Jurisdiction over CLB and RJR Tobacco                            _____________________________________________                      According  to plaintiffs,  CLB's and  RJR Tobacco's            contacts with Massachusetts were sufficiently continuous  and            systematic to permit  the district court to  exercise general            jurisdiction.                             (a) CLB                               ___                      We  begin our analysis with the relevant section of            the Massachusetts long-arm statute:                                          -16-                                          16                      A    court    may    exercise    personal                      jurisdiction  over  a  person,  who  acts                      directly or by an agent, as to a cause of                      action in  law or equity arising from the                      person's . . .                      (d)  causing  tortious   injury  in  this                      commonwealth  by   an  act   or  omission                      outside this commonwealth if he regularly                      does or solicits business, or engages  in                      any other  persistent course  of conduct,                      or derives substantial revenue from goods                      used or consumed or services rendered, in                      this commonwealth . . . .              Mass. Gen. Laws Ann. ch. 223A,   3(d) (1985 & Supp. 1996).            In  our  effort to  "effectuate  . .  .  [the Commonwealth's]            legitimate desire to  protect its citizens," we  construe the            statute broadly.   Mark v. Obear &  Sons, Inc., 313 F.  Supp.                               ____    ___________________            373, 376 (D. Mass. 1970).                      Viewing  the facts  in a  light  most favorable  to            plaintiffs,  the  threshold  requirement   of     3(d),  that            plaintiffs'  in-state harm was caused by the defendant's out-            of-state act,  is  easily met.   The  plaintiffs suffered  an            injury  in Massachusetts  where the  use  of George  Noonan's            image caused him  shame and embarrassment and  engendered the            loss  of consortium  of which  Anne  Marie Noonan  complains.            Furthermore, CLB's  allegedly improper act,  the unauthorized            sale  of  the  photograph containing  Noonan's  image,  was a            foreign act that arguably contributed to plaintiffs' in-state            injuries.                      Plaintiffs' appeal raises the issue of  whether the            district  court properly  decided  that plaintiffs  failed to                                         -17-                                          17            satisfy  the  second requirement  of     3(d),  that CLB  had            sufficient  additional contacts with the forum.  The district            court  assumed that plaintiffs'  "best case [fell]  under the            'substantial  revenues'  test  of     3(d),"  and  found  the            revenues insufficient  to meet the  test.  Noonan II,  947 F.                                                       _________            Supp. at 571.  We think, however, plaintiffs' best case falls            under the "doing or soliciting business" test.   Because this            clause is  disjunctive, only  one of its  prongs needs  to be            satisfied.    While  the  parties  energetically  debate  the            success of CLB's Massachusetts solicitations, we measure only            the solicitations themselves.                      CLB  solicited   business  in   Massachusetts  with            sufficient regularity to  satisfy the statute.   Beginning in            the fall of  1992 and continuing until  plaintiffs' complaint            was  filed in  May 1994,  CLB  employees regularly  solicited            business from World Publications, Inc. ("World"), a remainder            house located in Dighton, Massachusetts.  During the two-year            period, CLB employees  telephoned, faxed, and wrote  to World            to  secure book orders.6  In addition, CLB employees traveled                                            ____________________            6.  The  lower court sets  forth the details  regarding CLB's            courtship of World,  beginning with the early  1994 contacts.            See Noonan  II, 947 F. Supp. at 567-68.  Because the district            ___ __________            court recognized  only successful solicitations,  it did  not            recount  the following pre-1994  contacts:  In  October 1992,            CLB's  International  Sales  Director,  Bill  Dancer,   began            soliciting  World's  business.   World  provided  CLB  with a            credit  reference, and  CLB  provided  World  with  a  credit            application  form.    In November  1992,  Dancer  traveled to            Massachusetts, met with World, and secured a $210,000 order.                                         -18-                                          18            from  England to Massachusetts on at least two occasions with            the  intention  of  developing  a  relationship  with  World.            Finally, in  the spring of 1994, World  employees visited CLB            in  England  to negotiate  orders.7    In sum,  CLB's  direct            solicitations of forum  companies are adequately  regular and            targeted to  satisfy   3(d).   Cf. Keds Corp.  v. Renee Int'l                                           ___ __________     ___________            Trading Corp., 888 F.2d 215, 217-19 (1st Cir. 1989) (the sale            _____________            of 6000 pairs of shoes  to a Massachusetts wholesaler and the            subsequent shipping of 18 sample  shoes indicated defendants'            intent to begin ongoing relations).                      We  therefore turn  to  whether these  contacts are            sufficient  to  satisfy  the Constitution.    Until  the date            plaintiffs  filed their  complaint,  CLB's relevant  contacts            with   Massachusetts  were   Neil   Sutherland's  visits   to            Massachusetts in 1979,  the business solicitations  discussed            above, and approximately $585,000 of orders from World.8  The                                            ____________________            7.  In  1993, CLB also sought business relationships with two            other  Massachusetts  publishers, Lauriat's  Booksellers  and            Little  Brown  and Company.   CLB  disputes the  propriety of            counting the  Little Brown  and Company  contact because,  in            response to CLB's overture, Little Brown and Company directed            CLB to contact a  New York office.  We need  not resolve this            dispute  because, for purposes of   3(d), CLB's solicitations            are  sufficient even  without the  Little  Brown and  Company            solicitation.             8.  The  parties   clash  over  which   contacts  should   be            considered in the general jurisdiction analysis.  First, they            dispute whether  a foreign  corporation's  contacts with  the            forum should be measured up to the time of the  alleged tort,            up to  the time the complaint  is filed, or at any  time.  We            have  considered  all  contacts established  up  to  the time            Noonan  filed his complaint.  See infra.  at 23-25.   Second,                                          ___ ______                                         -19-                                          19            standard for  evaluating whether  these contacts  satisfy the            constitutional  general  jurisdiction test  "is  considerably            more  stringent" than that  applied to  specific jurisdiction            questions.  Glater v. Eli Lilly & Co., 744 F.2d 213, 216 (1st                        ______    _______________            Cir.  1984).  In addition, courts  must exercise even greater            care  before  exercising personal  jurisdiction  over foreign            nationals.   See Asahi  Metal Indust. Co.  v. Superior Court,                         ___ ________________________     ______________            480 U.S. 102, 115 (1987) (citing United States v. First Nat'l                                             _____________    ___________            City   Bank,  379   U.S.  378,   404   (1965)  (Harlan,   J.,            ___________            dissenting)).                      Plaintiffs assert CLB's contacts were sufficient to            establish general jurisdiction  because they are  purposeful,            frequent,  intense, and  successful.   Although  our decision            must   be  based  on  a  fact-specific  evaluation  of  CLB's            contacts,  we  are guided  by  the types  of  contacts deemed            sufficiently continuous and systematic in other cases.                      We look to  two of our previous cases  in which the            appellants  argued,  as  plaintiffs  do  now,  that   general            jurisdiction  applied to  an out-of-state  seller.   In  both                                            ____________________            they  disagree over  whether it  is  appropriate to  consider            revenues other than  those actually paid to CLB  prior to the            filing of the complaint.  On this point we part company  with            the district court and think it reasonable to include amounts            owed,  but  not  yet  paid,  to CLB  from  orders  placed  by            Massachusetts  companies.   Third, they  arrive at  different            totals of the amounts owed, but not yet  paid, to CLB because            some  orders were  changed before  the  complaint date.   For            purposes  of this analysis, we  have included amounts paid to            and  ordered from  CLB,  but not  cancelled  before the  date            Noonan filed his complaint.                                         -20-                                          20            cases,  the  defendant  had more  continuous  and  systematic            contact with the forum state than CLB had with Massachusetts.            In both cases, we judged the contacts insufficient to  permit            an assertion of general jurisdiction.                      First,  in Glater, we found that a manufacturer who                                 ______            advertised,   employed   eight   sales   representatives   to            distribute information, and sold  products to distributors in            the forum was  not subject to general jurisdiction.   See 744                                                                  ___            F.2d at 217.  Although  CLB's selling efforts by its England-            based sales-force represented substantial work, they were not            as  intense, active,  and  frequent as  those  of the  Glater                                                                   ______            manufacturer's full-time sales representatives.   Compare id.                                                              _______ ___            at 214-15, 217 with  Noonan II, 947 F.  Supp. at 567-68;  see                                 _________                            ___            also supra notes 6 & 7.            ____ _____                      In  Donatelli, we found that ten years of providing                          _________            league  officials  at   exhibition  hockey  games,  scouting,            providing television broadcasts, and selling products bearing            the  National Hockey League  (NHL) logo, taken  together, did            not meet the due process test.  See Donatelli v. Nat'l Hockey                                            ___ _________    ____________            League, 708 F.  Supp. 31, 35 (D.R.I.  1989) (reciting facts),            ______            reversed  893 F.2d  459  (1st  Cir.  1990).   Although  CLB's            ________            contacts were arguably  more intense than the  NHL's contacts                                         -21-                                          21            in Rhode Island, its two-year history in Massachusetts is far            less continuous than the ten years of activity in that case.9                      Having determined that  sufficient minimum contacts            to authorize general  jurisdiction over CLB do  not exist, we            do not need to assess whether asserting jurisdiction would be            reasonable under  the gestalt  factors.   See Donatelli,  893                                                      ___ _________            F.2d at 471.                                            ____________________            9.  We note that in Keeton,  the Supreme Court suggested that                                ______            the distribution of  10-15,000 copies  of a  magazine in  the            forum  state each month may not  have been substantial enough            to support  general jurisdiction.   465 U.S.  at 779.   CLB's            efforts were not as regular as those of Hustler Magazine's in            New  Hampshire, where  Hustler had  built  up a  subscription            base.                                           -22-                                          22                           (b)  RJR Tobacco                                ___________                      Plaintiffs  also  argue that  general  jurisdiction            over RJR Tobacco is proper  under   3(d) and Mass. Gen.  Laws            ch.  223,    38.    We will  not,  however, consider  whether            jurisdiction lies  over RJR Tobacco  because we do  not agree            with the  premise that  purportedly connects  RJR Tobacco  to            this  litigation.    Cf. Hachikian  v.  Federal  Deposit Ins.                                 ___ _________      _____________________            Corp.,   96  F.3d 502,  504  (1996) (concluding  that we  may            _____            affirm the entry of summary judgment  on any alternate ground            made manifest by the record).                       While not disputing  that it is the  actions of RJR            France,  and not RJR  Tobacco, that are  put in issue  by the            allegations in  their complaint, plaintiffs  have nonetheless            named RJR  Tobacco as  a defendant because  (1) it,  like RJR            France,  sells Winston cigarettes; and  (2) it belongs to the            same  family  of  corporations  as RJR  Tobacco.    These two            assertions  ignore  the  corporate  form,  and  are  patently            insufficient to  raise a  claim involving  an attribution  of            liability  to RJR  Tobacco under  a  veil-piercing theory  in            Massachusetts.  Cf. Birbara v.  Locke, 99 F.3d 1233 (1st Cir.                            ___ _______     _____            1996)  (discussing the  stringent  test  for corporate  veil-            piercing in Massachusetts); Omni-Wave Elec. Corp. v. Marshall                                        _____________________    ________            Indus., 127 F.R.D. 644, 647 (D. Mass. 1989) (stating that the            ______            mere  assertion that  defendants  are  alter  egos  or  joint            ventures is not sufficient to withstand a motion to dismiss);                                         -23-                                          23            American  Home Assurance  Co. v.  Sport  Maska, Inc.,  808 F.            _____________________________     __________________            Supp. 67, 73 (D. Mass. 1992) ("Piercing the corporate veil is            permitted only where there is confused  intermingling between            corporate  entities or  where  one corporation  actively  and            directly   participates  in  the  activities  of  the  second            corporation, apparently exercising pervasive control.").            B.  Discovery Issues            ____________________                      Plaintiffs contend  that the district  court abused            its   discretion   in  denying   them   permission   to  take            jurisdictional  discovery over  defendants RJR  Tobacco, R.J.            Reynolds Tobacco  International, Inc., R.J.  Reynolds France,            S.A., Lintas:Worldwide,  Lintas:Paris, and  Worldwide Brands,            Inc.  In addition, plaintiffs  assert that the district court            improperly   limited  discovery  over   CLB.    We   apply  a            deferential standard in reviewing the lower court's discovery            rulings, reversing only if the orders were "plainly wrong and            resulted  in substantial prejudice  to the  aggrieved party."            Crocker v. The Hilton Int'l Barbados, Ltd., 976 F.2d 797, 801            _______    _______________________________            (1st Cir. 1992) (citing Santiago v. Fenton, 891 F.2d 373, 379                                    ________    ______            (1st Cir. 1989)).                      (i)  The Advertising and Tobacco Defendants                           ______________________________________                      The    denial    of   plaintiffs'    request    for            jurisdictional discovery as  to the  tobacco and  advertising            defendants  was not an abuse  of discretion.  Throughout this            litigation,  plaintiffs have argued  that the denial  of this                                         -24-                                          24            request deprived  them of  the opportunity  to ascertain  the            interrelationships among the defendants.   Proving ties among            the  tobacco  defendants  or  between  Lintas:Paris  and  the            tobacco defendants would not assist plaintiffs' cause  absent            a concomitant demonstration that Lintas:Paris availed  itself            of the Massachusetts  forum.  We  have already ruled  against            plaintiffs on this point.                      (ii) Limitation of Discovery over CLB                            _________________________________                      Plaintiffs contend that  if the district court  had            allowed  them leeway to discover all contacts between CLB and            Massachusetts throughout  the litigation  period, they  would            have  been able to  establish general jurisdiction  over CLB.            In its decision  to deny jurisdiction over  CLB, the district            court posed the question, "Is a foreign corporation's contact            with the forum to be measured at the time of the alleged tort            . . . , at the time the Complaint is filed . . . , or  at any            time . . . ?"  Noonan II, 947 F. Supp. at 571.  Judge Stearns                           _________            applied the  middle approach, and  limited Noonan's discovery            requests  to  contacts  through the  date  the  complaint was            filed.  We  agree with this  ruling insofar as it  rejects as            irrelevant post-complaint contacts.   Metropolitan Life  Ins.                                                  _______________________            Co. v.  Robertson-Ceco Corp., 84  F.3d 560, 569-70  (2d Cir.)            ___     ____________________            ("In  general  jurisdiction  cases,  district  courts  should            examine a defendant's  contacts with the  forum state over  a            period  that is reasonable  under the circumstances  -- up to                                         -25-                                          25            and  including the  date  the  suit was  filed  -- to  assess            whether  they   satisfy  the   'continuous  and   systematic'            standard."), cert. denied, 117 S. Ct. 508 (1996).                         _____ ______                      Plaintiffs dispute this approach on the grounds  of            law and policy.  They first contend that a majority of courts            routinely analyze contacts  with the forum based  on evidence            from both before and after  the date of the complaint.   None            of the cases they cite  in support of this argument, however,            directly  speaks  to the  question posed  here.   See Wheeler                                                              ___ _______            Energy  Corp. v. Metallgesellschaft  AG, No. 91-214-SLR, 1993            _____________    ______________________            U.S. Dist. LEXIS 20450 (D.  Del. Jan. 4, 1993); American Home                                                            _____________            Assurance, 808  F. Supp.  67;  Kolikof v.  Samuelson, 488  F.            _________                      _______     _________            Supp. 881 (D. Mass. 1980); Mark v. Obear & Sons, 313 F. Supp.                                       ____    ____________            at  375.  Moreover,  all of these  cases, at  best, involve a            court's inclusion of fiscal-year sales or revenue figures (in            each  case,  from  a  survey  of  data   that  spans  several            proceeding years) in its minimum-contacts analysis.  Finally,            the  majority  approach is  not as  plaintiffs suggest.   See                                                                      ___            Robertson-Ceco,  84 F.3d  at 569  (surveying  cases from  the            ______________            Supreme Court and the Second, Fifth, and Ninth Circuits).                      Plaintiffs also  claim that  limiting discovery  to            the complaint date is unfair.  They maintain that, under such            a rule,  an entity which  causes an  injury in  Massachusetts            from its non-forum based operations and thereafter chooses to            enter the forum market could  deny that jurisdiction over  it                                         -26-                                          26            existed even though  it enjoys the benefits of  the forum and            was,  prior to  market entry,  on notice  of the  litigation.            They  also warn that  undesirable exploitation of  statute of            limitations  periods will  result  from limiting  the contact            analysis  to the  period  before the  complaint date.   Savvy            plaintiffs  who wait until the  end of the limitations period            to  maximize the  chance of  asserting  jurisdiction will  be            rewarded for their dilatory tactics.                      Whatever merit  such policy  arguments might  have,            the central fact remains that the time the complaint is filed            is the time at which the plaintiff  urges the court to assert            its authority  over the defendant.  It  would be conceptually            incoherent  to permit  the court  to  look to  post-complaint            contacts  in proving  that  it had  authority  at a  previous            time.10   Therefore,   while  Noonan   may  have   discovered                                            ____________________            10.  Given our  basis for  rejecting  plaintiffs' claims,  we            have  considerable  doubt  about  CLB's   argument  that  the            sufficiency of  contacts for  general jurisdiction should  be            assessed at  the time  of the alleged  tort.   Although Judge            Stearns used the complaint date to bound the minimum contacts            analysis, he appears to have agreed with CLB,  positing that,            "to the  extent that  foreseeability is a  touchstone of  due            process[,] logic would measure general jurisdiction as of the            date the tortious act is committed."  Noonan II, 947 F. Supp.                                                  _________            at 571.   CLB argues  the choice to forbear  from the conduct            that might  cause the injury  inspiring the suit can  be made            only at the  time the tort is about to be committed.  We note            the  foreseeability question  is  not whether  the  defendant            should reasonably expect to be called into court but whether,            given that  the  defendant  has  been called  to  court,  the            defendant would be  surprised to find a  particular court has                                                     __________            called him.  Asking this question from the perspective of the            defendant  at the  time he  allegedly committed  the tort  is            likely premature because not until the complaint  is filed is                                         -27-                                          27            additional contacts between CLB and Massachusetts had he been            permitted to  continue discovery  throughout the  litigation,            such contacts have no bearing on the jurisdictional analysis.            Accordingly,  the district court did not abuse its discretion            in ruling as it did.                       For the reasons  stated above, the judgment  of the            district court is affirmed.  Costs to appellees.                              affirmed.                              ________                                            ____________________            the court asked to exercise its sovereignty.                                         -28-                                          28